DETAILED ACTION
This communication is responsive to the After Final Amendment filed February 5, 2021.  Claims 1-4 and 6-15 are currently pending.
The rejections of claims 1-4 and 6 set forth in the Office Action dated November 30, 2020 are WITHDRAWN due to Applicant’s amendments and persuasive arguments overcoming the teachings of the relied-upon prior art references.
All currently pending claims are ALLOWED.

Allowable Subject Matter
Claims 1-4 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4 and 6-15 are allowed over the closest prior art reference, Demirors et al. (WO 2014/105414).  As discussed in previous Office Actions, Demirors teaches a metal-ligand complex for the polymerization of olefins.
However, Demirors does not teach the claimed polymerization process.  In particular, Demirors does not teach or fairly suggest a polymerization process using the recited metal-ligand complex as a catalyst.  As explained in Applicant’s Remarks and in the Declaration of Jerzy Klosin, a bulky substituent at the Y positions (i.e., 6 or more non-hydrogen atoms) is critical to the amount of comonomer incorporation in the resulting polymer.  Although Demirors generally teaches substituents at the Y position that contain 1-40 carbon atoms, Demirors provides no teaching or suggestion regarding the importance of bulky ligands containing at least 6 non-hydrogen atoms.  For this reason, the present claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763